      Case 2:20-cv-00766-TLN-AC Document 23 Filed 10/15/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CALVIN B. MCDONALD, JR.,                          No. 2:20-cv-0766 TLN AC P
12                         Plaintiff,
13           v.                                         ORDER
14    J. BICKLE, et al.,
15                         Defendants.
16

17          Plaintiff seeks information from this court, if available, concerning the identity of an

18   attorney plaintiff met at New Folsom State Prison on September 28, 2019. The record does not

19   reflect the requested information and this court is without authority to further pursue the matter.

20          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request, ECF No. 22, is

21   DENIED without prejudice.

22   DATED: October 14, 2020

23

24

25

26

27

28
